DISMISS and Opinion Filed December 12, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01366-CV

               WASH TECHNOLOGIES OF AMERICA CORPORATION
                       AND JON K. BANGASH, Appellants
                                    V.
                          JOHN C. PAPPAS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-16090

                            MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                   Opinion by Justice Evans
       Before the Court is appellants’ December 2, 2013 motion to dismiss the appeal.

Appellants have informed the Court that they no longer wish to pursue this appeal. Accordingly,

we grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
131366F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WASH TECHNOLOGIES OF AMERICA                        On Appeal from the 193rd Judicial District
CORPORATION AND JON K.                              Court, Dallas County, Texas.
BANGASH, Appellants                                 Trial Court Cause No. DC-11-16090.
                                                    Opinion delivered by Justice Evans.
No. 05-13-01366-CV        V.                        Justices Moseley and Bridges, participating.

JOHN C. PAPPAS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, JOHN C. PAPPAS, recover his costs of this appeal from
appellants, WASH TECHNOLOGIES OF AMERICA CORPORATION AND JON K.
BANGASH.


Judgment entered this 12th day of December, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –2–